 C.W. POST CENTER453C.W. PostCenter of Long Island UniversityandUnited Federation of College Teachers, Local1460,American Federation of Teachers, AFL-CIO, Petitioner.Case 29-RC-1488July 27, 1972SUPPLEMENTAL DECISION ANDDIRECTIONBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOPursuant to a Decision and Direction of Electionissued by the National Labor Relations Board onApril 23, 1971,1 an election was conducted on May10 and 11, 1971, among the employees in the unitfound appropriate by the Board. Upon the conclu-sionof the election, the parties were furnished with atally of ballots which showed that 470 ballots werecast, of which 214 were for and 208 were against thePetitioner,47 were challenged, and 1 was void.As the challenged ballots were sufficient in numberto affect the results of the election, in accordancewith the National Labor Relations Board'sRulesand Regulations,Series8, as amended, the RegionalDirector conducted an investigation and, on August6, 1971, issued and duly served upon the parties hisreport on challenged ballots and notice of hearing.Therein he concluded that the issues of fact hadarisen concerning the eligibility of 37 challengedindividuals whosestatuswas in dispute and that theeligibility of the 10 remaining challenged voters wasleft inabeyance when the parties failed to stipulateon their inclusion in or exclusion from the appropri-ate unit. Accordingly, he ordered that a hearing beheld to resolve theissuesraised by his investigation.Pursuant thereto, a hearing was held beforeHearing Officer Herzl S. Eisenstadt, and on Februar-y 17, 1972, the Hearing Officer issued and served onthe parties his report and recommendations onchallenged ballots.Upon consideration of the evi-dence presented, the Hearing Officer recommendedto the Board that (1) the Challenges to the ballots of9 individuals be sustained for the reason that they aresupervisorsormanagerial employees and theirballots remain unopened and uncounted; (2) thechallenges to the ballots of 3 individuals be sustainedand their ballots remain unopened and uncountedinasmuch as 2 of them are not professional employ-189 NLRB No 109z 195 NLRB No 233The Employer's request for oral argumentisherebydenied,as in ouropinion the record in this case, including the exceptions and brief,adequately presents the issues and positions of the parties4We adopt the Hearing Officer's recommendation that the challenges tothe ballots of losue and Palmer be sustained and the challenge to the ballotof Noss beoverruled,for the reasonsstated bythe Hearing Officer In theees and the third does not fall within any of theincluded classifications; (3) the challenges to theballots of 24 individuals be sustained because theywere not regular part-time adjunct faculty memberson the Employer's payroll as of the period foreligibility as set forth in the Board's Direction ofElection and in the Regional Director's notice ofelection; (4) the challenges to the ballots of 7individuals be overruled, inasmuch as they wereregular part-time members of the faculty, and theirballots and that of a full-time member of faculty beopened and counted; and (5) the challenges to theballots of 3 individuals be overruled and their ballotsbe opened and counted inasmuch as at the determi-native time they occupied unit classifications.Thereafter, the Employer filed timely exceptions totheHearing Officer's report and recommendations,arguing that the election should be set aside since theBoard in the subsequentManhattan College2caselaid down an eligibility standard which differed fromthat set forth in the direction of election in this case.In the alternative, the Employer excepts to theHearing Officer's recommendation that challengesbe sustained as to the ballots of 19 adjunct professorswho did not teach in the spring semester in which theelectionwas conducted but did teach in othersemesters. In addition, the Employer excepts to theHearing Officer's recommendation that challengesbe sustained to the ballots of Robert losue andWinthrop Palmer as having supervisory or manageri-alstatus.Finally, the Employer excepts to theHearing Officer's recommendation that the challengeto the ballot of Theodore Noss be overruled.The Board has considered the Hearing Officer'sreport, the Employer's exceptions thereto, and theentire record in this case,3 and hereby adopts theHearing Officer's findings and recommendationsexcept as modified herein.41.There is no merit in the Employer's contentionthat the direction of election in this case is inconsis-tent with a Board decision, issued after the electionherein was conducted, and that therefore the resultsof this election should be nullified and a secondelectiondirected.The Employer argues that theinitial direction of election in this case imposed thetraditional eligibility standards and, insofar as thisapplies to adjunct professors,it isinconsistent withtheBoard's subsequent decision inManhattanCollege,195 NLRB No. 23, wherein it was stated:absence ofexceptions thereto, weadopt,pro forma,the HearingOfficer'srecommendations that challenges to the ballots of Buckner,Deagle. Glaser,Kushel,Lipka,Anderson,Wing, Bayreuther,Sullivan,and Trevor beoverruledand challengesto the ballots of Aberant,Harrison.Plesko,Schulem, Silver, Skelley, Vogel,Wentzel, Briggs,Osakwe,Greenfield,Kessler, Lyon,Marshall,and Samilenko be sustained5 "Eligible to vote are thosein the unit who areemployed during thepayroll periodimmediatelyprecedingthe datebelow "198 NLRB No. 79 454DECISIONSOF NATIONALLABOR RELATIONS BOARD...we hereby designate part-time facultymembers regularly teaching at least I-quarter thenormal weekly teaching load for their counter-parts on the full-time faculty, as a regular part-time facultymember eligible to vote in theelection.Contrary to the Employer, the earlier Decision andDirection of Election in this case was not concernedwith the eligibility of particular adjunct professors,but rather whether adjunct professors generally had asufficientcommunity of interest with full-timeprofessors to warrant their inclusion in a unit withthe latter, or whether they should be excluded fromsuch a unit as a class. Thus the question decidedinvolved the appropriate scope of the unit ratherthan the type of individual placement issue raised bythe instant challenges. As the Board left open thequestion of whether individual adjunct professorshave a sufficient continuing interest to render themeligible to vote, nothing in our direction of electionprecluded any party from challenging the ballot ofthose appearing at the polls who possessed noexpectancy of future employment or whose teachingload was so slight as to negate the existence of anycommunity of interest between them and full-timeprofessors.6Accordingly, we are satisfied that theelection conducted herein was neither directed norconducted under conditions requiring a rerun elec-tion.2.The Employer, in the alternative, contends thatthe Hearing Officer erred in sustaining challenges tothe ballots of 19 adjunct professors who were not onactive payroll status during the eligibility periodbecause they did not teach in the spring semester of1971. It is contended that the Hearing Officer failedto give proper weight to language in the direction ofelection relating to "temporary laid-off employees"and Board precedent which deems laid-off employ-ees eligible if they have a reasonable expectation ofemployment in the future.The Hearing Officer, in sustaining the challenges inissue, correctly set forth Board law as requiring that". . . only those part-time faculty members having asubstantial and continuing interest in the wages,hours and working conditions of unit employees beeligible to vote." However, implicit in this standard isthe proposition that such an interest would beestablished in the case of any adjunct professors who,though not teaching in the semester in which theelectionwas conducted, nevertheless possessed areasonable expectation of future employment. None-theless, the Hearing Officer concluded from the factsof this case, that no clear pattern of continuingemployment emerges applicable to adjuncts collec-tively. In this connection, he reasoned that adjunctswho had taught consecutively in part or all the pastacademic years, as well as in the fall of 1970semester, but not in the spring of 1971, would notqualify under the eligibility standard set forth in theBoard's direction of election.We believe that theHearing Officer failed to give appropriate weight tothe history of employment in past academic years ofadjuncts in determining whether they had a continu-ing employment interest warranting their inclusion inthe unit.In our opinion a regular pattern of continuingemployment in past academic years can be indicativeof the type of expectation of future employmentnecessary to establish a continuing interest in theunit.Adjunct professors not teaching during thesemester in which the election is conducted may havean even greater interest than their counterparts whohappen, by chance, to be on payroll status at thatparticular time.We agree with the employer thatefforts should be made to prevent an arbitrarydistinctionwhich enfranchises adjuncts who hap-pened to be teaching at the time of the election whiledisenfranchising all others.From the record it appears that adjuncts are oftenreemployed annually contingent upon the availabili-ty of work. They sign contracts in advance which,while giving no assurance of employment, do accordthe adjuncts individual faculty status and as suchsome expectation of employment during the contractterm.Accordingly, receipt of an adjunct contractcoupled with evidence of employment during thecontract term would appear to be relevant factors inassessing eligibility. In our opinion, those who signedsuch a contract in at least 2 of the 3 consecutiveacademic years, inclusive of that in which theelection is directed, and actually teach 3 or morecredit hours in at least one semester in each of 2 suchyearshave a sufficient employment history toestablish a reasonable expectancy of reemploymentto support eligibility in a Board-conducted election.Under this standard, adjuncts not employed on theelection date will be eligible or ineligible dependingupon their continuing interest in the unit rather thanfortuity.Applying this formula to the challengesin issue, itappears that 16 adjunct professors received andaccepted adjunct contracts in 2 or more of the years1968-69, 1969-70, 1970-71 and taught at least threesemester hours in each of the years in which theytaught. In view of the above we find that theseadjunct faculty members, though not teaching in the6At the time of the instant election the parties were under no greateragreement as to the regularity of employment of any individual part-timedisability in contesting eligibility then was true inFordham University,193faculty members, such individuals may vote subject tochallenge "NLRB No 23, where the Board stated "if the parties cannot reach C.W. POST CENTER455spring semester of 1971, have a substantial andcontinuing interest in the unit and hence wereeligible to vote in the election. Accordingly, contraryto the Hearing Officer, we shall overrule thechallenges to the ballots of Bethauser, DeTomasi,DiGioia, Hassen, Klein, Busby, Fox, Kunit, Kenney,Moss, O'Malley, Reimer, Schmid, Smith, Seidman,and Tell. Of the remaining challenges, to which theEmployer has excepted, we shall sustain the chal-lenge to Charles Poppe as he taught in only the1968-69 academic year and had no contract for the1970-71 academic year; we shall sustain the ballot toFrank Farinella, as he did not teach in either the1968-69 or 1969-70 academic year; and we shallsustain the challenge to the ballot ofMichaelTamasulo because the record does not disclose that-he taught in any of the 3 academic years.As the challenges to the ballots of the followingindividuals have been overruled, we shall direct thattheirballotsbe opened and a revised tally beprepared and served upon the parties, and theappropriate certification be issued: Bethauser, DeTo-masi, DiGioia, Hassen, Kenney, Moss, Klein, Busby,Fox,Kunit,O'Malley, Reimer, Schmid, Seidman,Smith, Tell, Buckner, Deagle, Glaser, Kushel, Lipka,Sullivan,Wing, Noss, Anderson, Bayreuther, andTrevor.DIRECTIONIt is hereby directed that the Regional Director forRegion 29 shall, pursuant to the Rules and Regula-tions of the Board, within 10 days from the date ofthisDecision, open and count the ballots of WilliamK. Bethauser, James DeTomasi, Guiseppe DiGioia,Samuel Hassen, Francis Kenney, Eugene Moss, JohnG. Kumt, Edward O'Malley, Stanley M. Reimer,JohnW. Busby, Alexander A. Schmid, HaroldSeidman, Ellen Fox, Lawrence Smith, Steven Tell,RobertBuckner, Susan Deagle, Robert Glaser,Gerald Kushel, Robert Klein, Jerzy Lipka, NinaSullivan,William L. Wing, Theodore Noss, RobertAnderson, Florence Bayreuther, and John Trevor,prepare and cause to be served on the parties arevised tally of ballots including therein the count ofsuch ballots, and issue the appropriate certification.MEMBER KENNEDY, dissenting in part:Iwould affirm the Hearing Officer's recommenda-tion that the challenge to the ballots of the adjunctfacultymembers not teaching at the time of theDirection of Election be sustained.Iam opposed to revising eligibility rules after anelection has been held. Contrary to my colleagues, Iconstrue the original Direction of Election herein (inwhich we said employees "eligible to vote are thosein the unit who were employed during the payrollperiod immediately preceding" the issuance of theBoard's order) to limit voting eligibility of adjunctprofessors teaching during the semester in which theelection was directed and held. The Hearing Officerisclearly correct, in my judgment, in finding thatthere is no assurance that adjunct professors whotaught in past academic years will return to teach inthe future, and adjunct professors when not teachinga course are not temporarily laid-off employees butare, rather, nonseasonal employee contractors be-tween fobs.The adjunct professor's position in the academiccommunity is quite different from that of a full-timefacultymember. If we are to include adjunctprofessors in bargaining units of teachers, I wouldlimit voter eligibility to those teaching at the time theelection is directed.